Citation Nr: 0729660	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUE


Entitlement to total disability based on individual 
unemployability (TDIU) prior to May 26, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971, and from October 1975 to February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the evaluation for 
delusional disorder (previously diagnosed as obsessive 
compulsive neurosis) from 30 percent to 100 percent effective 
May 26, 2005.  

On August 6, 2002, the veteran filed a claim for TDIU, which 
was denied in a rating decision dated in August 2003.  In 
February 2005 the veteran filed a substantive appeal.  
According to the veteran, he has been unemployed and unable 
to obtain employment since August 2001.  

REMAND

In January 2006 the RO issued a rating decision increasing 
the evaluation for the veteran's service-connected delusional 
disorder (previously diagnosed as obsessive compulsive 
neurosis) from 30 percent to 100 percent effective May 26, 
2005.  This rating was apparently based on VA mental health 
treatment records dated May 27, 2005.  [The Board notes that 
the veteran did not have a single service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities with a combined rating of 70 
percent or more, prior to May 26, 2005.]  According to the 
RO, this increase in evaluation from 30 percent to 100 
percent for the veteran's service-connected delusional 
disorder rendered the veteran's pending appeal for TDIU moot.  

In correspondence received by the RO in March 2006 the 
veteran stated "I disagree with the effective [date] of the 
100 percent 5-26-05."  The Board finds that this notice of 
disagreement (NOD) complies with regulatory provisions.  38 
C.F.R. § 20.201 (2006); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (an NOD need only consist of a writing that 
expresses disagreement with an RO decision).  However, the 
veteran was not issued a statement of the case (SOC) with 
regard to his request for an effective date earlier than May 
26, 2005, for a rating of 100 percent for a delusional 
disorder disability.  See 38 C.F.R. §§ 19.28-19.29.  The case 
must therefore be remanded.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Since the veteran's appeal for entitlement to TDIU prior to 
May 26, 2005, may be rendered moot depending upon the outcome 
of his claim for an effective date earlier than May 26, 2005, 
for a rating of 100 percent for a delusional disorder 
disability, the Board finds these issues to be inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Because the issues are inextricably intertwined, the Board is 
unable to review the issue on appeal (TDIU prior to May 26, 
2005) until the RO's completion of procedural steps for 
appeal of the issue of an effective date earlier than May 26, 
2005, for a rating of 100 percent for a delusional disorder 
disability.  Id.  

Additional information concerning the claim for entitlement 
to TDIU must also be obtained on remand.  In particular, the 
veteran should be asked to provide any documentation the 
veteran has concerning his attempts to seek employment 
following his disability retirement from the U.S. Postal 
Service and information pertaining to the veteran's reported 
self-employment after his disability retirement, to include 
how many hours he worked, how much money he earned, and what 
type of work he engaged in. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Adjudicate the veteran's request for an 
earlier effective date for his 100 percent 
rating for delusional disorder.  In view of 
the RO's January 2006 redesignation of the 
veteran's service-connected psychiatric 
disability to "delusional disorder," the RO 
must consider all medical and other evidence 
of record reflecting a diagnosis of delusion 
disorder, including, but not limited to, SSA 
records received in August 2003 and evidence 
compiled by VA after the May 2005 rating 
decision.  In particular, the RO should 
address the VA examination reports of June 
2003, January 2005 and May 2005, as well as 
the May 2007 VA Mental Health Note.

2.  Issue an SOC to the veteran and his 
representative concerning the following 
issue:

Entitlement to an effective date 
earlier than May 26, 2005, for a rating 
of 100 percent for delusional disorder. 

3.  The RO should contact the veteran and 
ask him to submit any documentation he has 
showing that he applied for employment and 
was denied, following his disability 
retirement from the U.S. Postal Service.  He 
should also be asked to provide specific 
details regarding his self-employment after 
August 2001, to include the amount of his 
annual earnings, hours worked per week, and 
what type of work he did.  

4.  Thereafter the RO should readjudicate 
the issue(s) on appeal.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for a response.  The case should 
then be returned to the Board for appellate 
review of the veteran's claim for TDIU prior 
to May 26, 2005, along with any other issue 
perfected on appeal, unless the veteran 
notifies the RO in writing that he is 
withdrawing his appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



